Citation Nr: 1223299	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from February 26, 2007.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967, from April 1968 to August 1969, and from February 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on behalf of the RO in Detroit, Michigan.  By its decision of March 2010, the Board denied entitlement to an earlier effective date for the grant of service connection for PTSD, and entitlement to an initial rating in excess of 30 percent for PTSD, while remanding for additional action the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  On remand, the Detroit RO by its rating decision of May 2010 denied TDIU entitlement and no timely appeal of that denial followed; consequently, that matter is no longer within the Board's appellate jurisdiction and it is not further addressed herein.  An appeal of the Board's March 2010 denial of a higher initial rating for PTSD was initiated to the U.S. Court of Appeals for Veterans Claims (Court) and the Court by its memorandum decision of November 2011 vacated the Board's denial of an initial evaluation in excess of 30 percent for PTSD and remanded that matter, alone, to the Board for further action.  

This appeal is REMANDED directly to the RO based on his representation by counsel.  VA will notify the appellant if further action is required on his part.


REMAND

By its November 2011 decision, the Court concluded that the Board had ignored or mischaracterized certain statements of the Veteran and his spouse, and, as such, failed to provide an adequate statement of the reasons and/or bases for its denial of an initial disability rating in excess of 30 percent for PTSD.  Those lay statements, according to the Court, pertained to observed behavioral changes consistent with obsessional rituals, hallucinations, memory loss, and suicidal and homicidal thoughts and/or actions of the Veteran during the appeal period.  The Court took notice of the Board's discussion of various VA treatment records and its finding that the Veteran and his wife were credible in their reports of PTSD symptoms, but found that the Board erred in failing to discuss evidence in the record that was relevant to the rating criteria for PTSD.  

On appeal to the Court, the Veteran also argued that a VA PTSD examination in August 2007 was not adequate and contemporaneous.  The Court elected not to address that argument, although it noted that "where the record does not adequately reveal the current state of the appellant's disability, VA's fulfillment of its duty to assist requires a 'thorough and contemporaneous' medical examination that considers the appellant's prior medical history to ensure a fully informed opinion."  The Court further noted that any subsequent Board decision resulting from its remand would benefit from a clear explanation of the apparent confusion over whether or not the appellant experiences hallucinations and engages in behavior that could be termed obsessional rituals.  

Following the return of the claims folder to the Board, the Veteran's attorney in his March 2012 correspondence to the Board communicated his assumption that the Board would remand this matter for a new examination that would address the current state of the Veteran's PTSD and in fact requested same.  He further requested that he be afforded notice in the event the Board intended to adjudicate the merits of the claim without resort to remand so that additional argument could be furnished.  Notwithstanding the fact that the record indicates that a further VA PTSD examination was conducted in May 2010, there exists a need to address specifically the existence of those PTSD manifestations referenced by the Court as having been experienced by the Veteran or observed by his wife.  Remand to afford the Veteran another examination is found to be advisable under these circumstances.  

Notice, too, is taken that, following entry of the Board's most recent decision in March 2010, he submitted an authorization for release of VA treatment records compiled from 2007 to 2011 at the Yale Outpatient Clinic, which is a community based VA outpatient medical facility affiliated with the John D. Dingell VA Medical Center in Detroit, Michigan.  The Veteran's VA claims folder and virtual VA folder do not contain treatment records compiled at the Yale Clinic after July 1, 2009.  On that basis, VA is obligated under its duty to assist to obtain for review all pertinent records at the Yale Clinic which were developed since July 2009.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder, all pertinent treatment records compiled at the VA's Yale Outpatient Clinic since July 1, 2009, as well as all other pertinent VA treatment records, not already on file.  

2.  Thereafter, afford the Veteran a VA psychological or psychiatric examination in order to ascertain the nature and severity of his service-connected PTSD from February 2007 to the present.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his report whether in fact the claims folder was received and reviewed.  That examination should entail a complete psychiatric history, mental status evaluation, and all pertinent diagnostic testing.  It should also include the VA examiner's findings as to whether or not hallucinations, behaviors that could be termed obsessional rituals, memory loss, suicidal thoughts or actions, and homicidal thoughts or actions related to PTSD are present now or have been present since February 26, 2007, and, if so, their impact, if any, upon the Veteran's social and occupational functioning must be fully detailed.  Assignment of a Global Assessment of Functioning Scale score or scores, as applicable, due exclusively to PTSD is requested for the period from February 2007 to the present.  

3.  Lastly, readjudicate the issue on appeal and if the benefit sought on appeal is not granted to the Veteran's satisfaction, issue to him a supplemental statement of the case and afford him a reasonable period in which to respond, followed by a return of the case to the Board for further review.  

No action by the appellant is necessary until he receives additional notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


